Exhibit 99.1Press Release For Immediate Release NUMEREX REPORTS FOURTH QUARTER AND FULL YEAR 2008 RESULTS M2M operations continue to reflect strong fundamentals with 146% full year growth in digital network connections and 23% growth in service revenue ATLANTA, February 26, 2009 - Numerex Corp. (NASDAQ: NMRX) a leading provider of full service, highly secure Machine-to-Machine (M2M) network services and solutions announces its financial results for the fourth quarter and full year ended December 31, Key highlights of Numerex’s financial performance are as follows: · Revenues:For the full year of 2008, revenues grew to $72.3 million from $68 million in 2007. Wireless service revenues grew by 23%, more than offsetting the decline in hardware revenues of 3.5%. o The anticipated lower hardware sales were due to the completion of the analog to digital transition in the commercial and residential security market coupled with reduced demand for wireless modules from M2M customers adjusting to the macroeconomic slowdown and lack of liquidity. · Gross Margin: Fourth quarter and full year margins of 2008 were 39.8% and 35.1% respectively compared to 35.1% and 34.4% for the same periods in 2007. o The increase in wireless service revenues drove an overall margin improvement since service revenues have a significantly higher gross margin than the ones achieved through the sale of hardware. · Operating expense: Excluding impairments, operating expenses were $7.7 million for the fourth quarter of 2008 and $26.5 million for the full year 2008.This compares with $6.2 million and $20.9 million for the same periods in 2007. o The reason for this increase includes the continued investment in the Company’s sales and marketing functions, legal fees associated with litigation, increased bad debt allowance, additional research and development expenses as well as higher amortization charges incurred primarily as the result of the acquisitions of both Orbit One and Ublip. o The Company is tightly controlling costs and in the last several months has reduced administrative and support expenses. As a result of this and other cost control actions, general and administrative expenses, excluding legal litigation fees, were lower in 2008 than in 2007. o In accordance with Financial Accounting Standard No. 123(R) the Company recorded non-cash stock option compensation costs of $301,000 and $1,158,000 in the fourth quarter and full year 2008 respectively. Commenting on these results and the strategic direction of the Company, Stratton Nicolaides, chairman and CEO of Numerex stated:“We believe thatthe fundamentals of our M2M business remain strong and centered on the capture of long-term recurring service revenue despite these difficult economic times.As a result of the economic climate and uncertainty in the capital markets, which we believe will continue into 2009, and after consideration of other relevant factors, we bolstered our reserves and recorded non-cash goodwill and intangible write-offs in the fourth quarter.We continue to take measures that will strengthen our balance sheet and build our cash balances. We expect that our service revenue and connection base will continue to reflect solid growth in 2009, building upon our 2008 accomplishments.” -continued- In 2008, we: · Strengthened our balance sheet by increasing cash position to $8.9 million, improving Days Sales Outstanding to 50 days, and reducing accounts receivable and inventory. · Transitioned our analog customer base to digital during the year, while increasing the number of connections on our M2M networks. The total number of digital connections grew to 701,000 at the end of 2008 from a base of 285,000 at the beginning of the year, excluding analog connections. · Increased the share of high margin service revenue as a result of our strategy to de-emphasize hardware only sales. Wireless service revenues in 2008 were 39.2% of total wireless revenue compared to 33.7% in 2007. In the fourth quarter of 2008, service revenues were actually slightly greater than hardware revenues compared to the same period in 2007 when they were less than 38% of the total revenue. · Introduced “Numerex Foundation Application Software Technology” or Numerex FAST™ as a result of the Ublip acquisition. Numerex customers are now able to take advantage of a resilient and scalable hosting environment for the rapid creation and support of web-based M2M applications. · Shaped our product and service delivery around Numerex DNA™, which captures our capabilities to provide complete M2M solutions, efficiently integrating a Device, a Network , and an Application. · Reinforced our wireless security product suite through the introduction of two new products, the FD-1000 module and the ETL certified Uplink 2550, aimed at providing full data communications and reporting capabilities for both the commercial and residential security sectors. · Introduced GPRSXpress™, a GSM data transport service that is optimized for subscribers seeking a simple and efficient data plan for M2M communications. · Launched the NumereXpress™ portal, which gives direct web-access to Numerex's customer support and backend M2M services. This portal facilitates the device management and network provisioning for our SMSXpress™ and GPRSXpress customers. · Received Hazards of Electromagnetic Radiation to Ordnance (HERO) certification, which, together with successful environmental testing, clears the way for military procurement of the SX1 satellite tracking tags. Including non-cash charges of $5.3 million for impairment and $3.5 million for deferred taxes, the Company reported a net loss of $10.7 million for the fourth quarter of 2008 and a net loss of $11.0 million for the full year of 2008. These results compare to net income of $554,000 and $440,000 for the fourth quarter and full year 2007, respectively.Net income for 2008, excluding stock based compensation expenses, legal fees associated with litigation, impairment charges and the deferred tax valuation allowance reversal (“non-GAAP income”) was $531,000 compared to net income of $1.4 million for 2007 using the same non-GAAP income measurement. All non-GAAP information is reconciled in the Non-GAAP Condensed Consolidated Statement of Operations table attached. The Company conducted its goodwill and long lived asset analysis and assessment in accordance with the provisions of Statement of Financial Accounting Standards (SFAS) 142 and Statement of Financial Accounting Standards (SFAS) 144. In the fourth quarter 2008, the Company recorded an estimated total pre-tax, non-cash charge of $5.3 million for the impairment of goodwill and long lived assets primarily attributable to the satellite division. A smaller portion of the impairment was attributable to the Company’s broadband solutions business. This non-cash charge has no impact on the Company’s liquidity or on its future operating performance. After this impairment, the Company’s goodwill balance will be approximately $23.8 million. As a result of the current year’s net loss and its impact on the Company’s deferred tax asset related to net operating losses (NOL’s), management has decided that it would be prudent to re-establish a valuation allowance against the Company’s deferred tax assets.The resulting deferred tax expense is a non-cash charge and has no impact on the Company’s liquidity or future operating performance. In subsequent periods income generated by the Company will contain only minimal tax charges related to certain state taxes until such time as the valuation allowance related to the deferred tax asset is released.In addition, until the Company has utilized $13.1 million in NOL carry forwards, cash payments for federal income taxes will also be minimal. Key balance sheet metrics at December 31, 2008, include: o Total cash of $8.9 million compared to $7.4 million at December 31, 2007. This increase was generated organically and achieved despite the payment of over $4.1 million principal and interest on the Company’s debt. o An improvement in Days Sales Outstanding (DSO), which are calculated by reference to monthly sales, to 50 days from 60 days at the end of 2007. o Continued inventory management that yielded a second straight quarterly decline in total inventory levels. Despite this decrease, inventory remains elevated and it is believed that there are additional opportunities for prospective reductions. Mr.
